DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed   on 09/20/2022. 
Claims 4 and 17 are cancelled. Claims 1-3, 5-16 and 18-20 are pending in the Application, with independent Claims 1, 8 and 14.  

Continuity/ Priority Information  
The present Application 16506872, filed Claims Priority from Provisional Application 62696728, filed 07/11/2018.  

Response to Arguments
Applicant’s arguments, see Amendment/ Remarks filed on 09/20/2022, with respect to the rejection of claims 1-3, 5-16 and 18-20 under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (U.S. Pub. No. 20190129815), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Kubo et al. (Pub. No. US 20070174720) Pub. Date: 2007-07-26, as set forth in the present office action. 
 In response to Applicant arguments, the rejection of Claims under 35 U.S.C. 112, first paragraph, for reciting a new matter which was not described in the specification as originally filed, is withdrawn in view of the amendment to the Claims. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the solid-state storage device comprising a “processing device” in independent Claims 1, 8 and 14  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. For example, the specification describes in Par. [0215] Figure 5A, a processing device (not shown) of storage device 502 may monitor and track a number of failed I/O operations (e.g., failed IOs 506a-d) performed on dies 504a-d, respectively.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubo et al. (Pub. No. US 20070174720) Pub. Date: 2007-07-26.
Regarding independent Claims 1, 8 and 14, Kubo discloses Apparatus, System, And Method For Predicting Storage Device Failure, comprising: 
solid-state storage device comprising a processing device (not shown) and a plurality of dies, coupled to a storage controller; [0039] FIG. 1 The system 100 includes a storage server 115 “storage controller” and a data storage system 130 “solid-state storage device”. The storage system 130 includes one or more storage controllers 125 “processing device” and one or more storage devices 145 corresponding to a “plurality of dies”, which are functionally equivalent, since both perform the same function , i.e. storing information.
 determine whether a die of the solid-state storage device is likely to fail based on a number of failed input/output (I/O) operations….satisfying a threshold:  
[0060] FIG. 4 illustrating a storage failure prediction method 400. [0066] A failure threshold module 210 sets 410 a predictive failure threshold for the storage device 145 in response to the technology descriptor.  
[0072] If the workload management detection module 220 does not detect 415 workload management, a performance detection module 215 detects 425 a storage device error that exceeds the predictive failure threshold as a storage device predictive failure. 
mark the die of the solid-state storage device as likely to fail; [0072] In one embodiment, the performance detection module 215 tracks storage device errors in an error log. The performance detection module 215 may periodically scan the error log for a number of errors that exceed the predictive failure threshold.
transmit,........an indication that the die of the solid-state storage device has been marked as likely to fail.  [0077] In one embodiment, a notification module 235 communicates 435 a notification of the storage device predictive failure and the method 400 terminates. For example, the notification module 235 may communicate 435 an error message to a computer workstation such that the administrator may receive the notification. Alternatively, the notification module 235 may communicate 435 the notification to a log such as a system log.

 Regarding Claims 2, 3, 9, 10, 15, 16,  Kubo discloses “storage device marked as fail causes a degraded mode”  [0015] The performance detection module detects a storage device error that exceeds the predictive failure threshold as a storage device predictive failure. The storage device error may be exceeding a maximum input/output ("I/O") latency for an I/O operation. Thus, the apparatus predicts storage device failure based on storage device characteristics, avoiding the degradation of data storage system performance and maintenance costs resulting from taking a storage device offline that is functioning normally.

 	Regarding Claims 5, 6, 11, 12, 18, 19, Kubo discloses “rebuild operation”. [0075] If the performance detection module 215 detects 425 the storage device error exceeding the predictive failure threshold, a remediation module 230 may remedy 430 the storage device predictive failure in response to detecting the storage device predictive failure.
[0076] In one embodiment, the remediation module 230 migrates data from the storage device 145 to remedy 430 the storage device predictive failure. In addition, the remediation module 230 may take the storage device 145 offline to remedy 430 the storage device predictive failure.

Regarding Claims 7, 13, 20, Kubo discloses “transmitting the data to the central storage controller from the die”.  [0054] In one embodiment, the notification module 235 communicates a notification of the storage device predictive failure as will be described hereafter. For example, the notification module 235 may communicate a notification of a predictive failure error to an administrator. The apparatus 200 reduces erroneous failure predictions by employing the predictive failure threshold based on the technology descriptor for the storage device 145.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: September 23, 2022
Final Rejection 20220923
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov